Citation Nr: 0727683	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  95-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1966 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  That rating decision denied 
service connection for PTSD.  

In June 2004 the Board rendered a decision on the veteran's 
claim.  In January 2007 the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") vacated the 
Board's decision and remanded the case.  


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD which 
is related to stressors experienced during service in 
Vietnam.  

2.  Credible supporting evidence that the claimed inservice 
stressors occurred has been submitted.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110; 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for PTSD; a decision at this point poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims for service 
connection for PTSD.  The evidence includes, but is not 
limited to:  service medical records; service personnel 
records; the veteran's contentions and hearing testimony; 
private medical records, VA medical records, and other 
service department records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the claim for service connection for 
PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

A private examination report dated August 2002 reveals that 
the veteran is diagnosed with chronic PTSD based upon 
stressors experienced during active service in Vietnam.  
Other VA medical records contained in the claims file also 
show diagnoses of PTSD.  

The primary reason for the prior denials of service 
connection was that, despite the diagnoses of PTSD, there was 
a question at to whether the veteran experienced stressors 
during active service.  

The veteran's service personnel records, including his 
discharge papers, DD 214, reveal that the veteran served in 
the Marine Corps and that he was stationed in Vietnam from 
December 1966 to January 1967 a period of time slightly 
longer than one year.  These documents indicate that the 
veteran's military specialty was that of a "motor vehicle 
operator," with a related civilian occupation of bus driver.  
The DD 214 also does not indicate that the veteran received 
any awards or decorations which are indicative of combat 
service.  When the Marine Corps was contacted to verify the 
veteran's claimed stressors, they indicated that there was no 
proof that the veteran engaged in combat because he had not 
been awarded a Combat Action Ribbon.  However, the Board 
notes that the veteran separated from service in January 1968 
and that the Combat Action Ribbon was not instituted as an 
award by the Department of the Navy until 1969, the year 
after the veteran separated from service.  

The veteran has asserted that he experienced a number of 
stressors during active service.  He claims that he was 
assigned as an helicopter machine gunner and that he engaged 
in combat with the enemy during this time, as well as in 
ground operations.  He claims to have seen fellow Marines 
killed in action and experienced seeing dead bodies of 
American service members as well as enemy casualties.  

The veteran's service personnel records reveal that the unit 
he was assigned to while in Vietnam he was Marine Air base 
Squadron 36; Marine Air Group-36; 1st Marine Air Wing; Fleet 
Marine Force Pacific.  Review of complete copies of the 
veteran's service personnel records does not reveal that he 
was awarded any awards indicative of combat service, or any 
notations that he served in any duty capacity other than as a 
motor vehicle operator.  However, the administrative comments 
section of his service personnel records is devoid of any 
entries during his time of service in Vietnam.  

The veteran's service personnel records do indicate a combat 
history of participation in counterinsurgency operations in 
December 1966 and January 1967 and in operation "Union I" 
in April and May 1967.  The veteran has presented copies of 
Marine Corps reports confirming these overall combat 
operations as well as casualties in the area of operations.  
The veteran has submitted statements from service comrades 
which attest to the veteran's participation in these 
operations.  Finally, the veteran has submitted copies of his 
personal photos showing dead enemy bodies and wreckage of 
American military vehicles.  

When all of this evidence is viewed as a whole, it does 
provide credible supporting evidence that the claimed 
inservice stressors occurred.  The medical evidence of record 
establishes that the veteran has a current diagnosis of PTSD 
that is related to stressors experience service in Vietnam.  
Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


